Citation Nr: 0827697	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for asthma, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from September 1981 to 
September 1996.  She served in Southwest Asia from January 
1990 to October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness.  Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  As discussed below, the veteran 
has been diagnosed with asthma.  Therefore, the Board finds 
that she cannot have a service-connected undiagnosed illness 
under 38 C.F.R. § 3.317 in the present claim, but can be 
considered for direct service connection under 38 U.S.C.A. §§ 
1110 and 1131.

An examiner at the veteran's enlistment examination noted 
that the veteran had asthma at ages 4 to 5.  On examination 
the veteran's lungs and chest were normal.  The service 
treatment records show that in May 1982 she requested 
medication for asthma because she had suffered an attack the 
prior week.  She was not having any trouble at the time of 
the appointment, and her lungs were clear on examination.  In 
August 1987 the veteran had an asthma attack, and it was 
noted that she had a history of asthma.  The veteran 
subsequently indicated having asthma on medical history 
reports in February 1992, November 1993, and July 1996, and 
her lungs and chest were normal on examinations in December 
1993 and July 1996.

The post-service medical records show that in January 2003 
the veteran reported to triage at a VA facility for symptoms 
that included shortness of breath.  She felt as if she had a 
weight sitting on her chest, and reported having shortness of 
breath could occur at any time, and when she coughed she 
heard wheezing and a rattle in her chest.  The veteran was 
diagnosed with an upper respiratory infection.

At June 2004 treatment the veteran reported having three 
asthma attacks per day that were relieved with an albuterol 
inhaler.  The veteran's diagnosis included asthma, and she 
was prescribed combivent and flovent inhalers to use in 
addition to albuterol.  In September 2004 the veteran 
reported not having much improvement and complained of 
dyspnea on exertion.  The veteran's National Guard records 
show that she was put on a limited-duty profile in October 
2004 due to asthma.  November 2004 pulmonary function test 
results were normal.  

In May 2006 the veteran testified at a Decision Review 
Officer hearing that she had breathing problems prior to 
enlisting but never was treated for them because her parents 
did not think it was necessary.  She testified that she was 
put on a profile due to asthma, and it was part of the reason 
she was discharged.  The claims file does not contain this 
profile or the veteran's service personnel records.  
Therefore, on remand, an attempt should be made to obtain the 
veteran's personnel records.

The veteran had a VA examination in August 2005 at which she 
stated that she had started having asthma episodes in the mid 
1990s and that they are worse when she exercises or when 
there is dust, ragweed, or pollen in the environment.  She 
said the episodes occur once or twice a month and are treated 
with albuterol.  On examination there was no wheezing or 
rhonchi in the bilateral lung fields.  She was diagnosed with 
asthma, pending a pulmonary function test and chest X-ray 
results.  The pulmonary function test showed small airway 
disease.

The VA examiner stated that the veteran's asthma was related 
to her service time, and he indicated that he had reviewed 
the claims file.  However, he did not state an opinion as to 
whether the veteran's asthma pre-dated her active service, 
and if so whether her active service aggravated the 
condition.  In addition, he did not state an opinion as to 
whether there was a causal relationship between the veteran's 
service and her asthma.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's service personnel record 
and associate it with the claims file.  All 
requests made, and all records and responses 
obtained should be associated with the claims 
folder.

2.	Thereafter, if he is available, the RO should 
request an examination report addendum from 
the physician who conducted the August 2005 VA 
examination.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the addendum 
should include discussion of the veteran's 
service treatment records, documented medical 
history, and contentions regarding asthma.  If 
the physician who conducted the August 2005 
examination is not available, the RO should 
request that a pulmonologist review the 
veteran's claims file.

a.	The examiner should specifically state 
whether there is clear and unmistakable 
evidence that the veteran had asthma when 
she entered active service in September 
1981, with the rationale for any such 
conclusion set out in the report.

b.	If the examiner finds that there is clear 
and unmistakable evidence that the 
veteran had asthma upon entering service, 
the examiner should specifically state 
whether there is clear and unmistakable 
evidence that the veteran's asthma was 
not aggravated during service.

c.	If the examiner finds that there is not 
clear and unmistakable evidence that the 
veteran had asthma upon entering service, 
the examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's asthma is 
causally or etiologically related to her 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

d.	Note:  The determination of whether there 
is "clear and unmistakable evidence" 
that a disorder existed prior to service 
should be based upon thorough analysis of 
the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular disorder or 
residuals thereof.

e.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

f.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
asthma.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

